DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/13/2021.
Applicant's election with traverse of Group I, claims 1-15 in the reply filed on 1/13/2021 is acknowledged.  Although claims 16-21 are amended, the original restriction requirement is maintained because the particles of claim 16 is now directed towards a generic emulsion (e.g B01F17/00) which is still a different invention than the elected invention which is a metal particle dispersion (e.g. B01J20/0229) and these inventions require different search strategies based on their different classifications and different ingredients such as a zero valent metal vs. an oil-thickening agent.  
The traversal is on the grounds that there is not undue burden for the search of the different inventions.  This is not found persuasive because the different classifications and reasons were outlined in the 11/17/2020 restriction.  Based on the different classifications and search strategies, the restriction requirement has been maintained.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1:  The preamble of claim 1 recites an intended use which results in multiple interpretations for the composition; “for a zero-valent metal suspension”.
It is unclear whether:
(1) the structure of a suspension is required in the claimed product;
(2) the suspension is not required, but can be formed at a later stage (i.e. an intended use).
Since it is not clear from the claim language in view of the present specification, the broadest reasonable interpretation, interpretation #(2) has been examined on the merits.  Claims 2-15 are rejected for dependencies on indefinite independent claim 1.
Regarding claims 2-4: Claims 2-4 recite preferable conditions.  It is indefinite as to whether these preferable conditions are required.    For the purposes of further examination the present claim language has been interpreted as being met when the broader limitation is met (e.g. a particle diameter of 1-45 microns in claim 3, rather than the preferable 10 microns or less).
Regarding claims 5-9:   Claims 5-9 do not have proper antecedent basis.  The claimed “the iron based powder” is not required in the claim language of claim 2; claim 2 can contain any type of zero valent metal particle.  For the purposes of further examination the broadest reasonable interpretation of any type of metal particle for claims 5-9 has been examined on the merits.
Regarding claims 10-11:  The surfactant “Aerosol OT” is an indefinite limitation because it is a tradename chemical and its formulation can change over time.  See MPEP § 2173.05(u).
Furthermore, “by weight” is indefinite because it cannot be determined in relation to what the weight percentage is being compared to.  For the purposes of further examination claim 11 has been interpreted to be an amount within the claimed weight percentage compared to the composition as a whole.
Regarding claim 13:  Claim 13 has two issues of indefiniteness.
(1) “the amount” does not have proper antecedent basis;
(2) “by weight” is indefinite because it cannot be determined in relation to what the weight percentage is being compared to.
For the purposes of further examination claim 13 has been interpreted to be an amount within the claimed weight percentage compared to the composition as a whole.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3, 6-7, 9-10 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,664,298 to Reinhardt et al.
Regarding claim 1:  Reinhardt teaches a non-aqueous phase composition comprising:
a) particulate zero-valent metal (Reinhardt 4:25-35);
b) a surfactant (Reinhardt 4:25-35);
c) a vegetable oil (Reinhardt 4:25-35 and e.g. corn oil in column 12).
d) a thickening agent (surfactant; Reinhardt 4:25-35).  The surfactants taught by Reinhardt have also been interpreted to be thickening agents as claimed, for the reason that they are suspending the ingredients into the composition thereby thickening the composition.
Regarding claim 2:  Reinhardt teaches a plurality of iron zero-valent metal particles (Reinhardt 4:35-52).
Regarding claim 3:  Reinhardt teaches 1-3 micron iron particles (Reinhardt 6:15-20).
Regarding claim 6:  Reinhardt teaches 100 wt% (Fe0 iron particles; Reinhardt 6:35-45).
Regarding claim 7:  Reinhardt teaches particles made by reduction with hydrogen/NaBH4).
Regarding claim 9:  Reinhardt teaches e.g. 6-10 wt% iron particles (Reinhardt 4:47).
Regarding claim 10:  Reinhardt teaches the claimed surfactant (Reinhardt Table 1).
Regarding claim 12:  Reinhardt teaches corn oil (Reinhardt col .12).
Regarding claim 13:  Reinhardt teaches 32-53 wt% oil (4:45-53) which teaches the claimed range with sufficient specificity.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,664,298 to Reinhardt et al. in view of US 2016/0289106 to Freim.
This rejection is an alternative rejection to the 35 U.S.C. § 102(a)(1) rejection above to show that applicants’ claimed propylene glycol is known in the art.
Regarding claims 1 and 14-15:  Reinhardt teaches a non-aqueous phase composition comprising:
a) particulate zero-valent metal (Reinhardt 4:25-35);
b) a surfactant (Reinhardt 4:25-35);
c) a vegetable oil (Reinhardt 4:25-35 and e.g. corn oil in column 12).
d) Reinhardt does not specifically recite “thickening agent” as a category of ingredients.  However, Freim teaches that propylene glycol is a common thickening agent for ZVI systems.  Reinhardt and Freim are analogous art in that they are concerned with the same field of endeavor, namely ZVI compositions for environmental remediation.  The liquid content can be adjusted within the claimed range to minimize sedimentation of the solid amendments (Freim ¶ [0050])At the time of the invention, it would have been obvious for a person having ordinary skill in the art to add a thickening agent such as propylene glycol to the composition of Reinhardt with the motivation of enhancing miscibility with limited reactivity towards elements (Freim ¶ [0039]).
Regarding claim 2:  Reinhardt teaches a plurality of iron zero-valent metal particles (Reinhardt 4:35-52).
Regarding claim 3:  Reinhardt teaches 1-3 micron iron particles (Reinhardt 6:15-20).
Regarding claim 6:  Reinhardt teaches 100 wt% (Fe0 iron particles; Reinhardt 6:35-45).
Regarding claim 7:  Reinhardt teaches particles made by reduction with hydrogen/NaBH4).
Regarding claim 9:  Reinhardt teaches e.g. 6-10 wt% iron particles (Reinhardt 4:47).
Regarding claim 10:  Reinhardt teaches the claimed surfactant (Reinhardt Table 1).
Regarding claim 11:  Reinhardt does not require any particular value of surfactant.  Freim teaches 0.1-7% surfactant (Freim ¶ [0048]).  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to add surfactant within the claimed range through routine experimentation with the motivation of modifying the viscosity of the mixture and minimizing sedimentation (Freim ¶ [0048]).
Regarding claim 12:  Reinhardt teaches corn oil (Reinhardt col .12).
Regarding claim 13:  Reinhardt teaches 32-53 wt% oil (4:45-53) which teaches the claimed range with sufficient specificity.

s 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,664,298 to Reinhardt et al.; or Reinhardt et al. in view of US 2016/0289106 to Freim.;, further in view of US 2018/0099877 to Chang et al.
Regarding claims 4-8:  Reinhardt does not teach that the zero-valent iron (ZVI) particles are acid-washed.  Chang teaches acid-washed ZVIs (Chang ¶ [0024]) which have an apparent density of 0.5-5 g/cm3 (Chang ¶ [0040]) a BET surface area of 1.6-5m2/g (Chang ¶ [0024]), are hydrogen-reduced and contain the claimed weight content of iron (Chang ¶ [0024]-[0026]).  Reinhardt and Chang are analogous art in that they are concerned with the same field of endeavor, namely preparations of ZVIs for environmental remediation.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to add or substitute the ZVIs of Reinhardt with the ZVIs known from Chang.  The motivation in doing so would have been any of the numerous benefits identified in Chang ¶ [0015]-[0023] such as multiple contaminant removal, no interference from other electron acceptors, etc.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-26 of copending application number 16/585,862.
Regarding claim 1:  Application ‘862 recites a composition comprising the claimed ingredients (Application ‘862 claim 9).  Application ‘862 is a species to the instant invention in that an additional component (ferrous sulfide) is required; however, this species is anticipatory to the claimed genus.
Regarding claim 2:  Application ‘862 recites the claimed powder (claim 13).
Regarding claim 3:  Application ‘862 recites the claimed particle size (claim 14).
Regarding claim 4:  Application ‘862 recites the claimed powder (claim 15).
Regarding claim 5:  Application ‘862 recites the claimed density (claim 16).
Regarding claim 6:  Application ‘862 recites the claimed iron content (claim 17).
Regarding claim 7:  Application ‘862 recites the claimed powder (claim 18).
Regarding claim 8:  Application ‘862 recites the claimed BET surface area (claim 19).
Regarding claim 9:  Application ‘862 recites the claimed powder content (claim 20).
Regarding claim 10:   Application ‘862 recites the claimed surfactant (claim 21).
Regarding claim 11:  Application ‘862 recites the claimed surfactant content (claim 22).
Regarding claim 12:  Application ‘862 recites the claimed vegetable oil (claim 23).
Regarding claim 13:  Application ‘862 recites the claimed oil content (claim 24).
Regarding claims 14-15:  Application ‘862 recites the claimed thickening agent and amount (claims 25-26).

Relevant Prior Art
US 2020/0261954; US 2020/0261953; are related applications to the same assignee.
US 2004/0007524 teaches ZVI compounds for bioremediation with reducing agents and suggested metal combinations.
US 2008/0272051 teaches ZVIs for bioremediation with similar surfactants.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SALVITTI whose telephone number is (571)270-7341.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MICHAEL A SALVITTI/Primary Examiner, Art Unit 1767